Citation Nr: 0827138	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	Patricia M. Dunn, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to July 1947, and from June 1951 to September 1953.  The 
veteran died on May [redacted], 2005; the appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In the course of a hearing before the 
undersigned Veterans Law Judge, the appellant submitted new 
evidence in the form of a medical records and personal 
statements.  Since the appellant has waived consideration of 
this evidence by the RO, a remand is not necessary.  


FINDINGS OF FACT

1.  The veteran submitted a claim received on February 25, 
2005, for an increased rating, from 20 to 100 percent, for 
his service-connected residuals of rheumatic fever with mild 
aortic stenosis and/or service-connected residuals of 
submucous resection with chronic vasomotor rhinitis, each of 
which was at the time rated as 10 percent disabling.  

2.  The veteran died on May [redacted], 2005.

3.  At the time of the veteran's death, no evidence had been 
received into the file in support of an increased rating for 
either service-connected disability.  

4.  The evidence in the veteran's file at the time of his 
death does not warrant an increased rating for either 
service-connected disability; as a result, there are no 
accrued benefits due his survivors.  


CONCLUSION OF LAW

The criteria for an increased rating, for accrued benefits 
purposes, for the veteran's residuals of rheumatic fever with 
mild aortic stenosis, and service-connected residuals of 
submucous resection with chronic vasomotor rhinitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. 
§§ 3.1000, 4.1, 4.7, 4.97, Diagnostic Code 6502, 4.104, 
Diagnostic Code 7000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
February 2006 and April 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The appellant was also 
apprised of the criteria for assigning disability ratings, 
including specifically the rating criteria applicable to the 
veteran's two service-connected disabilities, and for award 
of an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO also provided a statement of the case 
(SOC) reporting the results of its review of the issue on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records.  VA has no duty to inform or assist that was unmet.  

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant 
to prevail on an accrued benefits claim, the record must show 
that (i) the appellant has standing to file a claim for 
accrued benefits, (ii) the veteran had a claim pending at the 
time of death, (iii) the veteran would have prevailed on the 
claim if he had not died; and (iv) the claim for accrued 
benefits was filed within one year of the veteran's death.  
38 U.S.C.A. §§ 5121, 5101(a) (West 2002 and Supp 2008); 
38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998).  

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

Only evidence of record at the time of the veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The United States Court of Appeals for 
Veterans Claims (Court) has, however, held that, under some 
circumstances, certain documents may be deemed as 
constructively of record in an accrued benefits claim even 
though physically absent from the record on the date of 
death.  Hayes (Mildred) v. Brown, 4 Vet. App. 353, 360- 361 
(1993).

Here, the record shows that the veteran died on May 8, 2005.  
Resolving all reasonable doubt in favor of the appellant, in 
a rating decision dated in October 2005, the RO granted 
Dependency and Indemnity Compensation (DIC), to the 
appellant, attributing the veteran's death to his service-
connected residuals of rheumatic fever with mild aortic 
stenosis.  At the time of his death, the veteran's only 
standing claim was an increased rating claim.  The veteran's 
February 2005 claim suggested that his two service-connected 
disabilities warranted a combined rating of 100 percent.  The 
appellant's claim for DIC and accrued benefits was timely 
received in June 2005.  (The Board notes that the claims file 
does not contain a copy of a marriage certificate documenting 
the marriage of the appellant to the veteran, which is 
necessary in order to establish standing.  However, since, in 
awarding DIC to the appellant, the RO has evidently 
determined to its satisfaction that the appellant and the 
veteran were married, and since the veteran's death 
certificate also lists the appellant as the veteran's wife, 
the Board finds no reason to believe that the appellant is 
not the veteran's surviving spouse, notwithstanding the 
absence of a marriage certificate in the claims file.)   

The Board thus has determined that the appellant has standing 
to file the instant claim, that the veteran had a standing 
claim at the time of his death, and that the appellant's 
claim was timely filed.  What remains to be determined is 
whether or not the veteran was entitled to increased ratings 
at his death, based on evidence on file at the date of death, 
thus warranting entitlement to accrued benefits on the part 
of the appellant.  The Board finds that the veteran was not 
so entitled.  

At the time of his death the veteran was service-connected 
for residuals of rheumatic fever with mild aortic stenosi 
(hereinafter "heart" claim), for which service connection 
had been granted in January 1954, rated as noncompensably 
(zero percent) disabling.  The rating was subsequently 
increased to 10 percent, effective February 6, 2002, by a 
rating decision dated in August 2002.  The August 2002 rating 
decision also denied a rating higher than the currently 
assigned 10 percent for the veteran's only other service-
connected disability, residuals of submucous resection with 
chronic vasomotor rhinitis (hereinafter "rhinitis"), and 
denied service connection for diabetes, coronary artery 
disease, prostate cancer, glaucoma, and hearing loss.  The 
veteran did not appeal any of these issues, and they are thus 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 
(2007).  

The only rating claim pending at the time of the veteran's 
death was the increased rating claim submitted in February 
2002.  That claim requested an increase in his disability 
compensation from 20 percent to 100 percent.  The claim did 
not indicate which of the veteran's two service-connected 
claim(s) the increase claim applied to, and the Board must 
thus assume that he intended to be claiming an increased 
rating for both service-connected disabilities.  

Between the time of the August 2002 rating decision that 
increased the heart disability rating and continued the 
rhinitis rating, and the date of the claim for an increase, 
there was no medical evidence added to the veteran's claims 
file.  Therefore, since the August 2002 rating decision, 
which assessed each of the veteran's only service-connected 
disabilities as 10 percent disabling, there was no new 
evidence of record suggesting that an increased rating was 
warranted for either service-connected disability.  Thus, 
based on the evidence in the veteran's file at the time of 
his death, there was no evidence warranting an increased 
rating for either of his service-connected disabilities.  

The Board must, however, address whether medical records 
generated prior to the veteran's death, which were not in the 
case file until after his death, must be taken into account 
in deciding this claim.  See  Hayes, supra.  In Hayes, the 
Court held that medical reports from non-VA sources submitted 
after the veteran's death were to be considered by the Board 
because of the provisions of 38 C.F.R. § 3.327(b)(1).  
Section 3.327(b)(1) deals with scheduling a reexamination in 
a compensation case, and provides that any hospital report 
and any examination report from a military hospital or from a 
State, county, municipal or other government hospital or 
recognized private institution that contain descriptions, 
including diagnoses and clinical and laboratory findings, 
adequate for rating purposes, may be deemed to be included in 
the term "Department of Veterans Affairs examination."  

There are no newly submitted records that relate in any way 
to the veteran's rhinitis disability.  There is medical 
evidence submitted after the veteran's death related to his 
heart disability, but, as will be shown, none of that 
evidence meets the Hayes standard because none of it contains 
findings adequate for rating purposes, and therefore cannot 
be considered to be included in the term "Department of 
Veterans Affairs examination."   

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).   

The veteran's heart disability is evaluated utilizing the 
rating criteria found at Diagnostic Code 7000, valvular heart 
disease (including rheumatic heart disease).  38 C.F.R. 
§ 4.104.  All of Diagnostic Code 7000's rating criteria are 
based on either the demonstrated level of metabolic 
equivalents (METs), on evidence of either chronic or acute 
congestive heart failure, or on both.  None of the medical 
evidence submitted after the veteran's death relates to 
either METs or shows evidence of congestive heart failure.  
Accordingly, this cannot be considered to be included in the 
term "Department of Veterans Affairs examination," and 
therefore is not considered in deciding the issue on appeal.    
 
A June 2005 letter from Francis X. Campion, M.D., who treated 
the veteran, did not contain evidence relative to the rating 
criteria for the veteran's heart disability.  The admission 
record from St. Elizabeth's Hospital covering the period 
immediately prior to the veteran's death described the 
veteran's primary diagnosis as probable sepsis with septic 
shock, and listed several secondary diagnoses, none of which 
relates to the rating criteria in Diagnostic Code 7000.  
Other reports from St. Elizabeth's, showing results of 
echocardiography and a September 2004 stress test, also fail 
to show evidence related to the rating criteria.  A February 
2003 treatment record from Caritas Health Services relates to 
complaints of dyspnea, nausea, and reports of falling.  There 
is nothing in the report that relates to the rating criteria.  

In sum, prior to his death, the veteran submitted a claim 
construed to be an increased rating claim for both of his 
service-connected disabilities.  At the time of his death 
these two increased rating claims, and no others, were still 
pending.  The appellant, the veteran's widow, has standing to 
file the instant claim for accrued benefits, and timely did 
so.  However at the time of the veteran's death, there was no 
evidence of record warranting a higher rating for either 
service-connected disability, and none of the evidence 
received after the veteran's death could be considered to be 
included in the term "Department of Veterans Affairs 
examination."  In light of the foregoing, the appellant's 
claim for accrued benefits is denied.  


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


